EX-99.h.3.i AMENDMENT NO. 4 TO SCHEDULE A TO THE FUND ACCOUNTING AND FINANCIAL ADMINISTRATION OVERSIGHT AGREEMENT BETWEEN DELAWARE SERVICE COMPANY, INC. AND DELAWARE INVESTMENTS FAMILY OF FUNDS as of October 23, 2009 OPEN-END FUNDS Delaware Group® Adviser Funds Delaware Group® Income Funds Delaware Diversified Income Fund Delaware Corporate Bond Fund Delaware U.S. Growth Fund Delaware Extended Duration Bond Fund Delaware High-Yield Opportunities Fund Delaware Group® Cash Reserve Delaware Core Bond Fund Delaware Cash Reserve Fund Delaware Group® Limited-Term Government Funds Delaware Group® Equity Funds I Delaware Limited-Term Diversified Income Fund Delaware Mid Cap Value Fund Delaware Group® State Tax-Free Income Trust Delaware Group® Equity Funds II Delaware Tax-Free Pennsylvania Fund Delaware Large Cap Value Fund Delaware Value® Fund Delaware Group® Tax-Free Fund Delaware Tax-Free USA Fund Delaware Group® Equity Funds III Delaware Tax-Free USA Intermediate Fund Delaware American Services Fund Delaware Small Cap Growth Fund Delaware Group® Tax-Free Money Fund Delaware Trend® Fund Delaware Tax-Free Money Fund® Delaware Group® Equity Funds IV Voyageur Insured Funds Delaware Growth Opportunities Fund Delaware Tax-Free Arizona Fund Delaware Global Real Estate Securities Fund Delaware Healthcare Fund Voyageur Intermediate Tax-Free Funds Delaware Tax-Free Minnesota Intermediate Fund Delaware Group® Equity Funds V Delaware Dividend Income Fund Voyageur Mutual Funds Delaware Small Cap Core Fund Delaware Minnesota High-Yield Municipal Bond Fund Delaware Small Cap Value Fund Delaware National High-Yield Municipal Bond Fund Delaware Tax-Free California Fund Delaware Group® Foundation Funds® Delaware Tax-Free Idaho Fund Delaware Foundation® Growth Allocation Fund Delaware Tax-Free New York Fund Delaware Foundation® Moderate Allocation Fund Delaware Foundation® Conservative Allocation Fund Voyageur Mutual Funds II Delaware Foundation® Equity Fund Delaware Tax-Free Colorado Fund Delaware Group® Global & International Funds Voyageur Mutual Funds III Delaware Emerging Markets Fund Delaware Large Cap Core Fund Delaware Global Value Fund Delaware Select Growth Fund Delaware International Value Equity Fund Delaware Focus Global Growth Fund Voyageur Tax Free Funds Delaware Tax-Free Minnesota Fund Delaware Group® Government Fund Delaware Core Plus Bond Fund Delaware Inflation Protected Bond Fund OPEN-END FUNDS (cont’d) Delaware Pooled® Trust Delaware VIP® Trust The Core Focus Fixed Income Portfolio Delaware VIP® Cash Reserve Series The Core Plus Fixed Income Portfolio Delaware VIP® Diversified Income Series The Emerging Markets Portfolio Delaware VIP® Emerging Markets Series The Focus Smid-Cap Growth Equity Portfolio Delaware VIP® Growth Opportunities Series The Global Fixed Income Portfolio Delaware VIP® High Yield Series The Global Real Estate Securities Portfolio Delaware VIP® International Value Equity Series The High-Yield Bond Portfolio Delaware VIP® Limited-Term Diversified Income Series The International Equity Portfolio Delaware VIP® REIT Series The International Fixed Income Portfolio Delaware VIP® Small Cap Value Series The Labor Select International Equity Portfolio Delaware VIP® Trend Series The Large-Cap Growth Equity Portfolio Delaware VIP® U.S. Growth Series The Large-Cap Value Equity Portfolio Delaware VIP® Value Series The Mid-Cap Growth Equity Portfolio The Real Estate Investment Trust Portfolio The Real Estate Investment Trust Portfolio II The Select 20 Portfolio The Small-Cap Growth Equity Portfolio CLOSED-END FUNDS Delaware Investments Arizona Municipal Income Fund, Inc. Delaware Investments Minnesota Municipal Income Fund II, Inc. Delaware Investments Colorado Municipal Fund, Inc. Delaware Investments Dividend and Income Fund, Inc. Delaware Investments National Municipal Income Fund Delaware Investments Global Dividend and Income Fund, Inc. Delaware Enhanced Global Dividend and Income Fund
